Case 1:21-cv-01132-MLB Document 1-3 Filed 03/19/21 Page 1 of 16




       Exhibit B
            City of Alpharetta
April 1, 2020, Shelter-in-Place Ordinance
    Case 1:21-cv-01132-MLB Document 1-3 Filed 03/19/21 Page 2 of 16




                                            ORDINANCE NO.:   *la
AN EMERGENCY ORDINANCE OF THE MAYOR AND COUNCIL OF THE CITY OF
ALPHARETTA, GEORGIA UNDER SECTION 2.23 OF THE CHARTER OF THE CITY
OF ALPHARETTA, GEORGIA DECLARING A STATE OF EMERGENCY IN THE CITY
OF ALPHARETTA, GEORGIA DURING THE PUBLIC EMERGENCY OF THE NOVEL
CORONAVIRUS DISEASE 2019 GLOBAL PANDEMIC; DIRECTING RESIDENTS TO
SHELTER IN PLACE; DIRECTING CERTAIN PERSONS TO ISOLATE AND
QUARANTINE; PROHIBITING ALL NON-ESSENTIAL TRAVEL; PROHIBITING ALL
GATHERINGS OF PERSONS; CLOSING ALL CITY FACILITIES TO THE PUBLIC
WITH CERTAIN EXCEPTIONS; ESTABLISHING THE CLOSURE OR MODIFIED
OPERATION OF BUSINESSES; PROVIDING FOR SMALL BUSINESS ASSISTANCE;
PROVIDING FOR ENFORCEMENT OF THIS ORDINANCE; AND FOR OTHER
PURPOSES.

     WHEREAS, the Mayor (the "Mayor") and Council of the City (the
"City Council") of Alpharetta, Georgia (the "City") are charged
with the protection of the public health, safety, and welfare of
the citizens of the City of Alpharetta, Georgia; and

     WHEREAS,   Section  2.23  of   the Charter   of  the  City
(the "Charter") empowers the Mayor and City Council to adopt an
emergency ordinance to meet a public emergency affecting life,
health, property, or public peace; and

     WHEREAS, under Sections 38-3-6 and 38-3-28 of the Official
Code of Georgia Annotated, the Mayor and City Council are
authorized to make orders, rules, and regulations necessary for
emergency management purposes and to supplement the carrying out
of emergency management laws, and this power is to be liberally
construed;

     WHEREAS, the severe acute respiratory syndrome coronavirus 2,
SARS-CoV-2, emerged beginning in late 2019 causing a novel
coronavirus disease 2019 ("COVID-19") global pandemic; and

     WHEREAS, the President of the United States of America
declared a National Public Health Emergency on Friday, March 13,
2020 (the "Presidential State of Emergency") due to COVID-19; and

     WHEREAS, the Governor of the State of Georgia declared a State
of   Emergency   in   Georgia   on   Saturday,   March   14,   2020
(the "Gubernatorial State of Emergency") due to COVID-19; and

     WHEREAS, the President of the United States of America on
Monday, March 16, 2020 issued his "Coronavirus Guidelines for
America" (the "Presidential Guidelines") whereby he directed


                            Page 1 of 15



                [Notice of Removal, Exhibit B, Page 1]
    Case 1:21-cv-01132-MLB Document 1-3 Filed 03/19/21 Page 3 of 16




residents of the United States of America to avoid social
gatherings of more than ten (10) people for thirty (30) days; and

     WHEREAS, due to COVID-19, the Governor of the State of Georgia
issued an Executive Order on Monday, March 23, 2020 (the
"Gubernatorial Executive Order") imposing certain restrictions on
certain businesses and directing certain persons to isolate,
quarantine, or shelter in place; and

     WHEREAS, on Monday, March 23, 2020, the State of Georgia
Department of Public Health (the "DPH") issued an Amended
Administrative Order for Public Health Control Measures regarding
COVID-19 (the "DPH Order") thereby directing certain persons to
isolate, quarantine, or shelter in place; and

     WHEREAS, the Fulton County Board of Health (the "BOH") on
Tuesday, March 24, 2020 issued a Declaration and Ratification of
Public Health Emergency within Fulton County due to the Threat and
Impact of the COVID-19 Pandemic and Order of Closure or
Modification of Certain Business Activities Countywide to Minimize
Direct Human Contact and an Addendum thereto (collectively, the
"BOH Order") thereby commanding, among other things, the closure
or modified operation of non-essential and essential businesses
throughout Fulton County; and

     WHEREAS, the President of the United States of America
extended the Presidential Guidelines to Thursday, April 30, 2020;
and

     WHEREAS, on Tuesday, March 31, 2020, the Fulton County Board
of Health issued its Administrative Order for Public Health Control
Measures related to COVID-19, Directing All Residents of Fulton
County to Shelter in Place (the "BOH Shelter in Place Order"); and

     WHEREAS, the Centers for Disease Control and Prevention (the
"CDC") of the Department of Health and Human Services of the United
States of America indicates that there is evidence of widespread
community transmission of COVID-19 in Georgia; and

     WHEREAS, COVID-19 has continued to spread in the metropolitan
Atlanta area; and

     WHEREAS, if COVID-19 continues to spread in the metropolitan
Atlanta area, it may tax, strain, and overly burden public health,
safety, welfare personnel, facilities, and equipment so as to
result in unnecessary injury and death; and



                            Page 2 of 15



                [Notice of Removal, Exhibit B, Page 2]
    Case 1:21-cv-01132-MLB Document 1-3 Filed 03/19/21 Page 4 of 16




     WHEREAS, the Mayor and City Council hereby find that the
COVID-19 global pandemic is a public emergency affecting and
threatening life, health, property, and public peace; and

     WHEREAS, the Mayor and City Council hereby find that this
Emergency Ordinance is necessary to protect life, health,
property, and public peace; and

     WHEREAS, based upon the information available from the CDC,
the DPH, and the BOH, to protect life, health, property, and public
peace, it is necessary to ensure that the largest possible number
of residents of the City of Alpharetta shelter in place, self-
quarantine, and/or self-isolate in their place of residence.

     BE IT DECLARED that the Mayor and City Council of the City of
Alpharetta, Georgia hereby ordains that an emergency ordinance
shall be enacted as follows:

     SECTION 1.     DECLARATION OF STATE OF EMERGENCY. The Mayor
and City Council hereby declare that a state of emergency affecting
life, health, property, and public peace exists within the City
due to the COVID-19 global pandemic;

     SECTION 2.     SHELTER IN PLACE. Consistent with the BOH's
Shelter in Place Order, the Mayor and City Council hereby direct
and order all residents of the City to comply with the following
provisions during the pendency of this Ordinance and any
reenactment hereof:

     2.1     All residents are hereby directed and ordered to stay
in their place of residence, unless permitted to leave under the
terms of this Ordinance.

     2.2     Residents shall be permitted to leave their residences
only for the following reasons:

            2.2.1      To attend to Essential Activities (as that
     term is defined in Section 10 below);

             2.2.2    To work for Essential Businesses (as that
     term is defined in Section 10 below); or

            2.2.3     To perform or access Essential Governmental
     Functions (as that term is defined in Section 10 below).

     2.3     Consistent with the DPH Order, all residents of the
City that have tested positive for COVID-19 or are suspected to be

                            Page 3 of 15



                [Notice of Removal, Exhibit B, Page 3]
    Case 1:21-cv-01132-MLB Document 1-3 Filed 03/19/21 Page 5 of 16




infected with COVID-19 are hereby directed and ordered to isolate
themselves at home or another location approved by DPH and follow
all other requirements of the DPH Order.

     2.4     Consistent with the DPH Order, all residents of the
City that have been in close contact with a person known or
suspected to be infected with COVID-19 are hereby directed and
ordered to quarantine themselves at home or another location
approved by DPH and follow all other requirements of the DPH Order.

     2.5     Consistent with the BOH's Shelter in Place Order, all
residents of the City showing symptoms recognized by the CDC as
indicators for COVID-19 shall refrain from entering public
buildings, restaurants, shops, public transportation facilities,
and all other areas where the public ingresses or egresses, and
are encouraged to seek medical attention, follow the directions of
their Primary Care Physician, and remain quarantined in their
residence  until given    the clearance to return to public
interaction.

     2.6     Consistent with the BOH's Shelter in Place Order,
residents of the City that are medically fragile and/or sick are
strongly encouraged to stay in their residence to the extent
possible, except as necessary to seek medical care.

     SECTION 3.     All    NON-ESSENTIAL     TRAVEL     PROHIBITED.
Excepting only Essential Travel (as that term is defined in Section
10 below), all travel, including, but not limited to, travel on
foot, by animal, or using any motorized, nonmotorized, human-
powered, or animal-powered vehicle or method of transportation,
including public transportation, is prohibited during the pendency
of this Ordinance and any reenactment hereof.

     SECTION 4.      GATHERINGS PROHIBITED. Consistent with the
BOH's Shelter in Place Order, during the pendency of this Ordinance
and any reenactment hereof, all public and private gatherings of
any number of people occurring outside a single household or living
unit are prohibited, except for Essential Business operations and
other limited purposes expressly permitted by this Ordinance. This
Ordinance does not prohibit the gathering of members of the same
household or living unit.



          (REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)




                            Page 4 of 15



                [Notice of Removal, Exhibit B, Page 4]
    Case 1:21-cv-01132-MLB Document 1-3 Filed 03/19/21 Page 6 of 16




     SECTION 5.     CLOSURE OF ALL CITY FACILITIES, EXCEPTING ONLY
GREENWAYS, TRAILS, AND THE LIKE.

     5.1     During the pendency of this Ordinance and any
reenactment hereof, all City facilities shall be closed to the
public, including, but not limited, to park facilities, buildings,
offices, fields, courts, pavilions, playgrounds, the town green,
and restrooms (this does not include parking lots unless directed
by the Mayor); and

     5.2     All greenways, trails, and the like of the City shall
remain open to the public during the pendency of this Ordinance
and any reenactment hereof; provided, however, that all persons
using said greenways, trails, and the like shall maintain a safe
social distance of at least six feet (6') between all persons.

     SECTION 6.     CLOSURE OF ALL FOR PROFIT AND NOT FOR PROFIT
BUSINESS     ORGANIZATIONS,     ESTABLISHMENTS,     PARTNERSHIPS,
PROPRIETORSHIPS, AND ORGANIZATIONS OF ANY KIND WITHIN THE CITY.

     6.1     Except for Essential Businesses or as otherwise
allowed by this Ordinance, all for profit and not for profit
business      organizations,     establishments,      partnerships,
proprietorships, and organizations of any kind with facilities or
premises within the territorial boundaries of the City are required
to cease all activities and operations at facilities or premises
within the City during the pendency of this Ordinance and any
reenactment hereof.

     6.2     Non-Essential Businesses (as that term is defined in
Section 10 below) may continue activities and operations at
facilities and premises within the City during the pendency of
this Ordinance and any reenactment hereof, but only to the extent
necessary to maintain Minimum Basic Operations (as that term is
defined in Section 10 below).

     6.3     Nothing in this Ordinance prohibits residents, or
employees or contractors of Non-Essential Businesses, from working
remotely.

     SECTION 7.     ESSENTIAL     BUSINESSES    TO   REMAIN   OPEN    AND
MAINTAIN SOCIAL DISTANCING.

     7.1     Consistent with the BOH's Order and BOH's Shelter in
Place Order, during the pendency of this Ordinance and any
reenactment hereof, all Essential Businesses are required, but
only to the extent feasible, to maintain:

                            Page 5 of 15



                [Notice of Removal, Exhibit B, Page 5]
    Case 1:21-cv-01132-MLB Document 1-3 Filed 03/19/21 Page 7 of 16




            7.1.1       Fewer than ten (10) people in any one (1)
     location; and

             7.1.2    The ability for each person to remain six
     feet (6') apart.

     7.2     All Essential Businesses are       encouraged         to   remain
open.

     SECTION 8.     CONTINUED OPERATION OF EATING ESTABLISHMENTS.
Notwithstanding Section 6 and consistent with the BOH's Order, the
following provisions shall apply to all bars, restaurants, and
similar businesses that sell food and/or non-alcoholic and/or
alcoholic beverages for consumption on premises during the
pendency of this Ordinance and any reenactment hereof:

     8.1     All such businesses shall be        closed       to   in-person
dining or in-person consumption of alcohol;

     8.2     All such businesses may continue to offer food for
take-away, take-out, drive-through, or delivery to be consumed off
premises, provided that each such business shall establish and
implement systems of social distancing, including, but not limited
to:

             8.2.1     Taking food to the vehicles of customers
     rather than customers entering the business premises;

            8.2.2     Ensuring on-premises       consumption        of food
     and beverages is prohibited; and

             8.2.3     Ensuring   employees,   contractors,    and
     customers maintain social distancing of six feet (6') or more
     between all persons.

     8.3     Any such businesses licensed to sell alcoholic
beverages for on-premises consumption ("Licensee(s)") shall be
authorized to sell to customers, whom simultaneously purchase
food, unopened bottles and/or cans of beer and/or wine for
consumption off premises; provided, however that:

             8.3.1    Off-premises        delivery       of        alcoholic
     beverages shall be prohibited;

           8.3.2     This Oi.dinance makes no representation to
    any Licensee as to the legality, under state law and/or any

                            Page 6 of 15



                [Notice of Removal, Exhibit B, Page 6]
    Case 1:21-cv-01132-MLB Document 1-3 Filed 03/19/21 Page 8 of 16




     state alcohol license, of any course of conduct undertaken
     pursuant to this Ordinance; and

            8.3.3      Any Licensee that engages in a course of
     conduct permitted under this Ordinance does so at its own
     peril with regards to the Licensee's state alcohol license.

     SECTION 9.      SMALL BUSINESS ASSISTANCE.

     9.1    EXTENSION OF DEADLINES FOR RENEWAL OF OCCUPATIONAL
TAX, AND TOLLING OF THE ASSESSMENT OF PENALTIES.

             9.1.1     The   deadline  for   submission   of  the
     registration   and   payment  of  the   administrative  fee,
     occupational tax, and/or regulatory fee, under Section 42-65
     of The Code of Alpharetta, Georgia (the "Code"), shall be
     extended through June 30, 2020.

             9.1.2     Any penalty for failure to submit any
     registration or pay any tax or fee described in Section 9.1.1
     shall be tolled through June 30, 2020.

            9.1.3     Any such tax or fee described in Section
     9.1.1. shall not be deemed delinquent until after June 30,
     2020.

     9.2     EXTENSION OF DEADLINES FOR FILING OF REPORTS AND
PAYMENT OF EXCISE TAXES RELATED TO THE SALE OF ALCOHOLIC BEVERAGES,
AND TOLLING OF THE ASSESSMENT OF PENALTIES.

             9.2.1     The monthly reporting requirements and
     excise tax payment deadlines, under Chapter 4 of the Code
     related to the sale of alcoholic beverages, for the calendar
     months of February 2020, March 2020, and April 2020 are
     extended through June 30, 2020.

             9.2.2     The assessment of any penalties for failing
     to submit any report or pay any such tax described in Section
     9.2.1 is tolled through June 30, 2020.




          [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                            Page 7 of 15



                [Notice of Removal, Exhibit B, Page 7]
    Case 1:21-cv-01132-MLB Document 1-3 Filed 03/19/21 Page 9 of 16




     SECTION 10.    DEFINITIONS. The following terms as used in
this Ordinance shall have the meaning assigned to them below:

     10.1   "Essential Activities" shall mean, consistent with
the BOH's Shelter in Place Order, any of the following activities
or tasks:

             10.1.1   To engage in activities or tasks essential
     to the health and safety of the individual, their family
     member, or their pet;

             10.1.2    To obtain necessary services and supplies
     for the individual, their family, or household, or to deliver
     those services or supplies to others;

             10.1.3    To engage in outdoor activity, provided all
     individuals, not of the same household or living unit, remain
     at least six feet (6') from each other;

            10.1.4   To perform work for Essential Businesses or
    to obtain products or services from Essential Businesses,
    including engaging in Minimum Basic Operations;

            10.1.5   To care for a person who is medically
    fragile or a family member or pet in another household; and

             10.1.6     To   engage    in    Essential    Governmental
     Functions.

     10.2     "Essential Businesses" shall mean, consistent with
the BOH's  Order  and the BOH's Shelter in Place Order, those for
profit    and    not   for   profit    businesses  organizations,
establishments, partnerships, proprietorships, and organizations
of any kind that fall within one (1) of the following categories:

            10.2.1  Healthcare Operations (as that term is
    defined below) and the essential infrastructure for such
    operations;

            10.2.2    Grocery stores, farmers' markets, farm and
    produce stands, supermarkets, food banks, convenience stores,
    and other establishments engaged in the retail sale of canned
    food, dry goods, beverages, fresh fruits and vegetables, pet
    supply, fresh meats, fish, and poultry, and any other
    household consumer products (such as cleaning and personal
    care products). This includes stores that sell groceries and
    also sell other non-grocery products, and products necessary

                             Page 8 of 15



                [Notice of Removal, Exhibit B, Page 8]
Case 1:21-cv-01132-MLB Document 1-3 Filed 03/19/21 Page 10 of 16




 to  maintaining   the safety,       sanitation,      and    essential
 operation of residences;

         10.2.3    Food      cultivation,     including      farming,
 livestock, and fishing;

         10.2.4     Businesses that provide food, shelter, and
 social   services,   and   other  necessities  of   life  for
 economically disadvantaged or otherwise needy individuals;

        10.2.5       Newspapers,   television,   radio,     and   other
 media services;

        10.2.6     Gas stations and auto-supply, auto repair,
 and related facilities;

         10.2.7     Banks and related financial institutions;

         10.2.8     Hardware stores;

         10.2.9   Lodging businesses (e.g., hotels, motels,
 conference centers but only as necessary for providing
 shelter and not for non-essential gatherings otherwise
 prohibited);

        10.2.10   Plumbers, electricians, exterminators,           and
other service providers who provide services that                  are
necessary to    maintaining the safety,     sanitation,            and
essential operation of residences, Essential Activities,           and
Essential Businesses;

       10.2.11    Businesses providing mailing and shipping
services, including post office boxes;

        10.2.12   Educational institutions--including public
and private K-12 schools, colleges, and universities -- for
purposes of facilitating distance learning or performing
essential functions, provided that social distancing of six-
feet per person is maintained to the greatest extent possible;

        10.2.13  Laundromats,       dry   cleaners,    and    laundry
service providers;

        10.2.14   Restaurants and other     facilities   that
prepare and serve food, but only for drive-thru, delivery, or
carry out services;



                         Page 9 of 15



            [Notice of Removal, Exhibit B, Page 9]
Case 1:21-cv-01132-MLB Document 1-3 Filed 03/19/21 Page 11 of 16




         10.2.15  Cafeterias in hospitals, nursing homes, or
 similar facilities;

         10.2.16  Businesses that supply products needed for
 people to work from home;

        10.2.17    Businesses that supply other Essential
 Businesses with the support or supplies necessary to operate;

         10.2.18  Businesses that ship or deliver groceries,
 food, goods, or services directly to residences;

         10.2.19     Home-based   care   for      seniors,   adults,    or
 children;

        10.2.20    Residential facilities           and    shelters     for
 seniors, adults, and children;

        10.2.21   Professional      services,       such   as   legal    or
 accounting services;

         10.2.22     Veterinary care facilities;

        10.2.23   Animal   shelters          or     animal      care    or
 management and crematories;

         10.2.24    Bike shops;

         10.2.25    Childcare facilities;

         10.2.26  Janitorial      Services     (Building/Residential
 cleaning and maintenance);

         10.2.27  Funeral homes, crematories, and cemeteries;
 provided that funeral services shall be ordered to ensure
 safe social distancing of six feet (6') between attendees in
 groups of ten (10) or more;

         10.2.28   Utility, water, sewer, gas, electrical, oil
 refining,    roads    and   highways,    railroads,    public
 transportation, taxi/rideshare, solid waste collection and
 removal, internet and telecommunications systems (including
 the provision of essential global, national, and local
 infrastructure     for    computing    services,     business
 infrastructure, communications, and web based services, and
 each type of essential infrastructure designated in the U.S.
 Department of Homeland Security's March 19, 2020 Memorandum

                        Page 10 of 15



            [Notice of Removal, Exhibit B, Page 10]
    Case 1:21-cv-01132-MLB Document 1-3 Filed 03/19/21 Page 12 of 16




     on Identification of Essential Critical Infrastructure
     Workers During COVID-19 Response from the Cybersecurity and
     Infrastructure Security, and any subsequent version(s),
     amendment(s), or supplement(s) thereto, all of which are
     incorporated herein by reference as if fully set forth
     herein);

             10.2.29   Any other service deemed by the District
     Health Director to be essential for the protection of public
     health, safety, and welfare; and

             10.2.30   Those providing services and goods to the
     City deemed by the Mayor to be essential to the continued
     operation of the City.

     10.3   "Essential  Governmental Functions"  shall  mean,
consistent with the BOH's Shelter in Place Order, any and all
services needed to ensure the continuing operation of any
governmental agency.

     10.4    "Essential Travel" shall mean travel related to the
provision of or access to Essential Activities, Essential
Businesses, or Essential Governmental Functions, provided that all
persons using public transportation maintain at least six (6) feet
between all person.

     10.5    "Healthcare Operations" shall, include, but not be
limited    to,    hospitals,   clinics,   dentists,   pharmacies,
pharmaceutical and biotechnology companies, other healthcare
facilities,    healthcare  suppliers,  home  healthcare  services
providers, mental health providers, or any related and/or
ancillary healthcare services.      "Healthcare Operations" also
includes veterinary care and all healthcare services provided to
animals. This exemption shall be construed broadly to avoid any
impacts   to the     delivery  of  healthcare,  broadly  defined.
"Healthcare Operations", however, does not include fitness and
exercise gyms, fitness studios, and similar facilities.

     10.6    "Minimum Basic Operations" shall mean the following,
provided that the employees, contractors, and other workers
serving the business, to the greatest extent possible, (1) maintain
a safe social distance of six feet (6') between all persons; and
(2) if a safe social distance of six feet (6') cannot be maintained
between all persons, limit all gatherings to fewer than ten (10)
people in one (1) location:

             10.6.1     The     minimum   necessary    activities      to

                              Page 11 of 15



                [Notice of Removal, Exhibit B, Page 11]
    Case 1:21-cv-01132-MLB Document 1-3 Filed 03/19/21 Page 13 of 16




     maintain the value of the business's inventory, ensure
     security, process payroll and employee benefits, or for
     related functions; and

            10.6.2    The   minimum  necessary  activities  to
     facilitate employees or contractors of the business to be
     able to work remotely.

     10.7    "Non-Essential Businesses" shall mean those for
profit    and   not   for    profit   businesses    organizations,
establishments, partnerships, proprietorships and organizations of
any kind, that are not "Essential Businesses" as defined herein,
including, but not limited to:

            10.7.1    Those requiring direct human contact or
     that tend to involve crowding or assembling in close spaces
     where it is difficult or impossible to practice social
     distancing;

            10.7.2    Any facility used for an activity                that
     involves prolonged physical proximity of individuals;

            10.7.3    Any   facility  used   for  entertainment,
     social, grooming, or general health and wellbeing purposes;
     and

             10.7.4   Gyms, fitness centers, pools, public clubs,
     private clubs, social clubs, amusement facilities, event and
     meeting facilities and spaces, bowling alleys, pool halls,
     movie and performance theaters, live music venues, massage
     parlors, nail salons, barber shops, hair salons, and other
     similar facilities.

     SECTION 11.     ENFORCEMENT

     11.1   The City's Department of Public Safety            is hereby
authorized and charged with enforcement of this                Emergency
Ordinance and shall assess penalties for violation            hereof in
accordance with the penalty provisions under The Code         and State
law.

     11.2    Notwithstanding Section 11.1, because the City does
not have the personnel or resources to monitor, regulate, and
police all residents of the City, the City's Department of Public
Safety and all other departments of the City are authorized to
support enforcement of this Ordinance through information delivery
and education of residents regarding COVID-19.

                            Page 12 of 15



                [Notice of Removal, Exhibit B, Page 12]
    Case 1:21-cv-01132-MLB Document 1-3 Filed 03/19/21 Page 14 of 16




     SECTION 12.    REPEALER.   All   ordinances  or   parts   of
ordinances in conflict with this Ordinance are hereby repealed to
the extent of such conflict, and the following Ordinances are
hereby repealed and replaced by this Ordinance:

     12.1    The Interim Emergency Ordinance of the Mayor and
Council of the City of Alpharetta, Georgia under Section 2.23 of
the Charter of the City of Alpharetta, Georgia Declaring a State
of Emergency in the City of Alpharetta, Georgia During the Public
Emergency of the Novel Coronavirus Disease 2019 Global Pandemic;
Establishing the Closure of All Bars, Restaurants, and Public
Gathering Businesses; Providing for Procedures for the Continued
Operations of Affected Businesses; and for Other Purposes (adopted
by the Mayor and City Council of the City of Alpharetta, Georgia
on Friday March 20, 2020) (the "March 20 Interim Bars and
Restaurants Emergency Ordinance");

     12.2    The Emergency Ordinance of the Mayor and Council of
the City of Alpharetta, Georgia under Section 2.23 of the Charter
of the City of Alpharetta, Georgia Declaring a State of Emergency
in the City of Alpharetta, Georgia During the Public Emergency of
the Novel Coronavirus Disease 2019 Global Pandemic; Establishing
the Closure of All Bars, Restaurants, and Similar Businesses;
Providing for Procedures for the Continued Operations of Bars,
Restaurants, and Similar Businesses; and for Other Purposes
(adopted by the Mayor and City Council of the City of Alpharetta,
Georgia on Monday, March 23, 2020) (the "March 23 Bars and
Restaurants Emergency Ordinance"); and

     12.3    The Emergency Ordinance of the Mayor and Council of
the City of Alpharetta, Georgia under Section 2.23 of the Charter
of the City of Alpharetta, Georgia Declaring a State of Emergency
in the City of Alpharetta, Georgia During the Public Emergency of
the Novel Coronavirus Disease 2019 Global Pandemic; Establishing
the Closure of All City Facilities, Park Facilities, and the Like;
Providing for Greenways, Trails, and the Like to Remain Open; and
for Other Purposes (adopted by the Mayor and City Council of the
City of Alpharetta, Georgia on Monday, March 23, 2020) (the "March
23 City Facilities Emergency Ordinance").

     SECTION 13.     NO CREATION OF RIGHTS. This Ordinance is not
intended to and does not create any substantive or procedural right
or benefit enforceable in law or in equity by any party (other
than the City) against the City, its departments, agencies,
officials, employees, agents, or any other person or entity.



                            Page 13 of 15



                [Notice of Removal, Exhibit B, Page 13]
    Case 1:21-cv-01132-MLB Document 1-3 Filed 03/19/21 Page 15 of 16




     SECTION 14.    SEVERABILITY. If any section, subsection,
provision, or clause of any part of this Ordinance shall be
declared invalid or unconstitutional or, if the provisions of any
part of this Ordinance as applied to a particular situation or set
of circumstances shall be declared invalid or unconstitutional,
such invalidity shall not be construed to affect the portions of
this Ordinance not so held to be invalid. It is hereby declared
as the intent of the Mayor and City Council that this Ordinance
would have been adopted in its current form without the invalid or
unconstitutional provision contained herein.

     SECTION 15.    EFFECTIVE DATE. This Ordinance shall become
effective immediately upon adoption.

     SECTION 16.    AUTOMATIC REPEAL. This Ordinance, pursuant to
Section 2.23 of the Charter, shall automatically stand repealed
thirty (30) days after the date upon which it is adopted or upon
expiration of the Presidential Guidelines, whichever is sooner.

     SECTION 17.    REENACTMENT. This Ordinance may be reenacted
and extended for one (1) or more additional periods of thirty (30)
or less days (or repealed) upon a meeting of the City Council
called by the Mayor or two (2) Councilmembers of the City Council.




                     (SIGNATURES ON NEXT PAGE]




                            Page 14 of 15



                [Notice of Removal, Exhibit B, Page 14]
                   Case 1:21-cv-01132-MLB Document 1-3 Filed 03/19/21 Page 16 of 16




          SO ORDAINED this         day of
     the Mayor and Council of the City of Alpharetta, Georgia.
                                                              AR-II Ix
                                                               2020 by




                                                   THE CITY OF ALPHARETTA, GEORGIA


            l llllll 11111otio
                                               By:
4,                                                Jim   ilvin, Mayor




     -91,      •
        4111111i4t IWO




     Attest:                                       APPROVED AS TO FORM AND
                                                   LEGAL SUFFICIENCY:




     Erin Cobb, City Clerk                         C. Sam Thomas, City Attorney

     Adopted: 0 4                /01   /D




                                              Page 15 of 15



                                  [Notice of Removal, Exhibit B, Page 15]
